  Case 4:21-cv-04055-KES Document 9 Filed 04/09/21 Page 1 of 2 PageID #: 25




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


GERARDO AGUILAR TORRES,                                   4:21-CV-04055-KES

                           Petitioner,

             vs.                                                 ORDER

YANKTON FPC, WARDEN,

                           Defendant.



      Pending is the motion for appointment of counsel filed by Gerardo

Aguilar Torres. Docket No. 7. There is no recognized constitutional right

under the Sixth Amendment for the appointment of counsel in habeas corpus

cases. Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). Habeas actions

are civil in nature, so the Sixth Amendment right to counsel applicable in

criminal proceedings does not apply. Id. The court does, however, have

discretion to appoint counsel if the interests of justice so require or if an

evidentiary hearing will be held. See 18 U.S.C. § 3006A(a)(2)(B). The court will

not appoint counsel at this juncture of the proceedings and accordingly denies

the motion. This case is not legally or factually complex and the court is

confident movant can present his issues himself at this point. Should an

evidentiary hearing become necessary, the court will appoint counsel.
Case 4:21-cv-04055-KES Document 9 Filed 04/09/21 Page 2 of 2 PageID #: 26




   Accordingly, it is hereby

   ORDERED that the motion for appointment of counsel (Doc. 7) is denied.

   DATED this 9th day of April, 2021.

                                        BY THE COURT:



                                        VERONICA L. DUFFY
                                        United States Magistrate Judge
